Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S .C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 9-11, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US 2014/0344797) in view of Lin et al. (US 2009/0138650).

It has been noted that, a claimed invention is unpatentable if the differences between it and the prior art are "such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art." 35 U.S.C. § 103(a) (2000); KSRInt'lr. Teleflex Inc., 127 S.Ct. 1727, 1734 (2007); Graham v.John Deere Co., 383 U.S. 1, 13-14 (1966).
In Graham, the Court held that that the obviousness analysis is bottomed on several basic factual inquiries: "[(1)] the scope and content of the prior art are to be determined; [(2)] differences between the prior art and the claims at issue are to be ascertained; and [(3)] the level of ordinary skill in the pertinent art resolved." 383 U.S. at 17. See also KSR, 127 S.Ct. at 1734. "The combination of familiar elements according to known methods is likely to be obvious when it does no more; than yield predictable results." KSR, at 1739.
"When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one. If a person of ordinary skill in the art can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
"For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill." Id.
"Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." Id. 11742.

The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048,1054-55,44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393,1404-05,162 USPQ 541,550- 551 (CCPA 1969)" (MPEP p 2100-8, c 2,1 45-48; p 2100-9, c 1,11-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

As per claims 1, 9-11,  14, 15, and 20, Rajagopalan teaches a memory system comprising: a nonvolatile memory; and a controller (see page 2, paragraph 26, lines 9-11 and page 3, paragraph 31, lines 1-4; controller) configured to control the non-volatile memory, wherein the nonvolatile memory comprises a first area where specific software is capable of being stored (see page 2, paragraph 26, lines 4-6; non-volatile memory includes firmware), and a second area where the specific software is stored, the second area having higher reliability than the first area (a plurality of second firmware, see page 2, paragraph 26, lines 9-11 and page 3, paragraphs 29, 34 and 36; firmware update file includes new firmware and has a respective file header), and the controller (see page 2, paragraph 26, lines 9-11 and page 3, paragraph 36; firmware update file is received) causes the specific software to be stored in the first area when receiving a command specifying the specific software (see pages 3 and 4, paragraphs 37 and 38; headers identify intended firmware configuration target (i.e., memory capacity or firmware version with which the new firmware file (UBF) is compatible). Rajagopalan does not explicitly teach each of the controller selecting first information corresponding to information for identifying the memory system from the plurality of first information and executing loading of the specific software stored in the first area at startup of the controller. 
However, Lin et al. teaches the first storage module 104 includes the first storage area 110 configured to store above-mentioned addresses and the second storage area 112 configured to store the above-mentioned disc code/OPC/WSR headers and firmware parameter tables. The first storage module 104 stores the disc code, OPC and WSR offset information, wherein the disc code offset records an address indicative of the starting memory address of the disc code header; the OPC offset records an address indicative of the starting memory address of the OPC header; and the WSR offset records an address indicative of the starting memory address of the WSR header (see page 2, paragraph 23; and page 3, paragraph 37 and 38).

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Rajagopalan to include the above mentioned of executing/loading of specific software thereby preventing conventional firmware updating failures (see Lin, page, 5, paragraph 46, lines 1-15).
As per claims 2 and 16, Rajagopalan-Lin teaches translating a logical address into a physical address and accessing the second area based on the physical address. (Lin, see page 2, paragraph 23; and page 3, paragraph 37 and 38).

As per claims 3 and 17, the use of wear leveling is well known in the art thereby making use of this well known technique obvious to one of ordinary skill. 
As per claim 4 and 18, the use of garbage collection is well known in the art thereby making use of this well known technique obvious to one of ordinary skill.
Allowable Subject Matter
Claims 5-8, 12-13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also how the amendments avoid such references or objections. See 37 C.F.R.I .lll(c). In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272-4157. The examiner can normally be reached between 8:30- 5:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 6729.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272- 2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184 
December 6, 2022